Citation Nr: 1526997	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  10-47 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), major depression, and generalized anxiety disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Bordewyk
INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June and October 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which declined to reopen a claim of service connection for depression mental breakdown and denied service connection for PTSD. 

The Board notes that the RO initially separated the Veteran's claims as one for service connection for PTSD and one to reopen for "depression mental breakdown".  In light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the issue as indicated on the title page.

The Veteran provided testimony during a videoconference hearing before the undersigned in June 2013.  A transcript is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2014 remand, the Board requested, in part, that the Veteran be provided with a VA examination in order to determine whether any currently diagnosed acquired psychiatric disability is etiologically related to service.  Although an examination was scheduled for February 2015, the Veteran failed to report.  A February 2015 VA treatment records demonstrate that the Veteran reported to the Oklahoma VA Medical Center (VAMC) that he was not coming "up there anymore" and "if I die, I don't care."  He reportedly abruptly hung up the phone. 

In a May 2015 Informal Hearing Presentation, the Veteran's representative asserted that the Veteran clearly has several mental health defects diagnosed by both VA and private doctors and that part of the seriousness of his disability is unreliability and failure to comprehend.  The representative stated that this appears not to have been taken into consideration concerning a duty to assist the Veteran in substantiating his claim as he was scheduled for an examination with a singular notice mailed to him, which no one can validate that the Veteran understood its content.  

It appears that the Veteran's representative is asserting that the Veteran may not have understood the purpose and importance of the VA examination ordered by the Board as a result of his mental health status.  Resolving all doubt in the Veteran's favor, the Board has decided to remand the claim in order to provide the Veteran one more opportunity to appear for a VA examination.  

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise him that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  

In other words, the Board has determined that this VA examination is necessary for the proper adjudication of the Veteran's claim and his cooperation in VA's efforts to develop his claim, including reporting for a scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2014).

The Board requests that, if possible, both the Veteran and his representative should be notified when a new VA examination is scheduled and provided ample time to make arrangements to attend.  Nevertheless, the Board again advises the Veteran that it is his responsibility to appear for this necessary examination and the failure to do so may result in the denial of his claim.  
Accordingly, the case is REMANDED for the following action:

1.  Reschedule the Veteran for the examination requested in the July 2014 Board remand.  Attempt, if possible, to notify both the Veteran and his representative of the scheduled examination and provide ample time for arrangements to be made for his attendance.  

2.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




